HAMLIN, Circuit Judge
(dissenting).
I agree that the opinion of the court ably and correctly sets forth the contentions of the parties and the law as to the inherent power of the court as stated by Justice Harlan in Fernandez v. United States “to revoke bail during the course of a criminal trial, when such action is appropriate to the orderly progress of the trial and the fair administration of justice.” I respectfully disagree, however, with the conclusion reached by my brothers. To me, the representations made to the court, together with his personal observations, were such that I am unable to say that the action of the district judge should be reversed. To quote the further language of Justice Harlan in Fernandez v. United States:
“I do not feel that I can say that the trial judge here acted arbitrarily or capriciously in determining that the expeditious conclusion of the trial required the remand of all the defendants, the only basis on which I would be warranted in interfering with the action of the trial judge in a matter of this kind.”
I would affirm.